Title: To James Madison from Moses Porter, 26 October 1816
From: Porter, Moses
To: Madison, James


        
          Sir,
          NewYork October 26th. 1816
        
        I beg leave to reccommed to your notice for the appointment of Surgeon in the army, Doctor John Carpenter of this City; As Surgeon of Sea

Fencibles during the late War, and as Acting Surgeon of a Post since the peace, he has by his zeal and assiduity in the discharge of his duty, by the Skill and Success of his practice together with his Uniformly correct and exemplary Deportment merited and obtained the respect and esteem of all the Officers with whom he has been associated; and I embrace with pleasure the present opportunity of bearing testimony to his merits both as an Officer and Citizen, and of Soliciting his Appointment in the United States Service.
        
          M PorterBrigdr Genl
        
      